                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JESSICA A. TWARDOWSKI                          §
                                               §
               Plaintiff,                      §       Civil Action No. 1:20-cv-04285-MFW
                                               §
       v.                                      §       STATEMENT OF MATERIAL FACTS
                                               §
CREDIT MANAGEMENT, LP                          §
                                               §
               Defendant.                      §


DEFENDANT CREDIT MANAGEMENT, LP’S STATEMENT OF MATERIAL FACTS

       COMES NOW the Defendant/Movant, and pursuant to LR 56.1(d), CMLP states that the

following material facts are not in dispute:

                                       Plaintiff’s Bankruptcy

       1.      On February 18, 2020, Plaintiff and her husband, Ryan Twardowski, filed for

bankruptcy in the United States Bankruptcy Court for the Northern District of Illinois. Exhibit 3.

       2.      In her bankruptcy schedule, Plaintiff included a debt owed to “AllianceRx

Walgreens Prime,” for the amount of $165.00. Exhibit 3 at 22.

       3.      The above-referenced Bankruptcy Petition was granted, with an order of

discharge entered June 18, 2020, in Cause. No. 20-04391. Exhibit 4.

                                 CMLP’s Policies and Procedures

       4.      CMLP is a company that engages in collecting third-party debts for its clients.

Exhibit 2 at 9:18-21.

       5.      At any given time, CMLP services hundreds of thousands of debts for

approximately fifty clients. Exhibit 2 at 16:1-17:6.




                                                   1
        6.        It is CMLP’s policy not to engage in collection activity on accounts it knows to be

subject to bankruptcy. Exhibit 2 at 27:18-22; 67:20-68:6; Exhibit 8; Exhibit 12 at ¶ 6.

        7.        It is CMLP’s policy not to accept placement of accounts from creditors when it is

known by the creditor that the account is subject to bankruptcy. Exhibit 12 at ¶ 4.

        8.        Creditors for whom CMLP collects debts have an affirmative duty to inform

CMLP if an account is subject to bankruptcy, and that information is either automatically

received from creditors or comes in through clients’ contact with a Client Services

representative.     Exhibit 2 at 69:17-70:7; 71:6-19; Exhibit 12 at ¶ 5.

        9.        Every time CMLP receives a new account, it sends the account information to a

third-party vendor, LCI, to identify whether the account is subject to bankruptcy (a process

known as a “scrub.”) Exhibit 8 at ¶ 5.1.1; Exhibit 7; Exhibit 12 at ¶ 7.

        10.       It is CMLP’s policy to subject every new account to a bankruptcy scrub. Exhibit

8 at ¶ 5.1.1; Exhibit 7 at ¶ 4; Exhibit 12 at ¶ 7.

        11.       If LCI identifies that an account or debtor is subject to bankruptcy, it returns that

information to CMLP. Exhibit 8 at ¶ 5.1.1; Exhibit 12 at ¶ 8.

        12.       If LCI does not initially detect that a new account is subject to bankruptcy, it

continues to monitor that account to identify if the account ever becomes subject to bankruptcy

at a later date. Exhibit 8 at ¶ 5.1.2; Exhibit 2 at 34:21-35:11; 70:13-21; Exhibit 12 at ¶ 9-10.

        13.       If LCI later identifies an account has become subject to bankruptcy, it returns an

updated report to CMLP. Exhibit 2 at 61:5-9; Exhibit 12 at ¶ 10.

        14.       Based on CMLP’s experience working with LCI, CMLP considers LCI a reliable

vendor. Exhibit 2 at 40:13-41:10.




                                                     2
          15.   LCI has not provided unreliable information to CMLP in the past. Exhibit 2 at

41:2-5.

          16.   When CMLP is notified that any account is subject to bankruptcy, its policy is to

immediately mark that the account is subject to bankruptcy, which is done automatically if the

information is received through an automated process or manually if the information is received

by a Client Services representative, and to automatically withdraw the account or place it on a

permanent hold. Exhibit 2 at 71:6-19; Exhibit 8 at ¶ 5.2.2; Exhibit 12 at ¶ 11-12.

          17.   When CMLP receives notice from a client, debtor, or other entity that an account

is subject to bankruptcy, its procedure is to similarly mark that the account is subject to

bankruptcy. Exhibit 2 at 69:3-16; 69:17-70:7; 71:6-19; Exhibit 12 at ¶¶ 11-12.

          18.   When CMLP receives a dispute from a consumer noting a bankruptcy, employees

in the Account Resolution Department timely process those disputes and mark that the account is

subject to bankruptcy. Exhibit 9; Exhibit 12 at ¶¶ 11-12.

          19.   When CMLP marks that an account is subject to bankruptcy, whether it receives

bankruptcy through a scrub, from the client, from a third-party, a consumer, or a consumer’s

attorney, its policy is to take no further collection action on that account. Exhibit 2 at 71:20-

72:10; Exhibit 12 at ¶ 12.

          20.   CMLP’s policy of ceasing collection on any accounts subject to bankruptcy

applies equally to circumstances when CMLP is notified of the bankruptcy through a bankruptcy

scrub, it receives the bankruptcy information from a client or other third-party, or receives a

dispute from a consumer noting the account is subject to bankruptcy. Exhibit 2 at 71:20-72:3;

Exhibit 9; Exhibit 10; Exhibit 12 at ¶¶ 11-12.




                                                  3
       21.     The policies described here are memorialized and available to all employees, and

are included in regular training, including a quarterly refresher course for any employee handling

consumer accounts. Exhibit 2 at 28:3-29:10; Exhibit 7; Exhibit 8; Exhibit 9; Exhibit 10; Exhibit

12 at ¶ 13.

       22.     CMLP does not commence collection activity on an account unless and until it

receives a negative response from its bankruptcy scrub. Exhibit 2 at 23:5-9.

                                       The Subject Account

       23.     On June 29, 2020, CMLP received an account from its client AllianceRx

Walgreens Prime (“Walgreens”) that reflected a $165.00 debt owed by Plaintiff Jessica

Twardowski (“the Account”). Exhibit 6; Exhibit 12 at ¶ 15.

       24.     When it received the Account from Walgreens, CMLP was not notified by

Walgreens that the Account was subject to bankruptcy. Exhibit 2 at 39:6-13; Exhibit 12 at ¶ 16.

       25.     At no time after it received the Account did CMLP receive notification from

Walgreens that the Account was subject to bankruptcy. Exhibit 12 at ¶ 16.

       26.     At no time before or after it received the Account did CMLP receive notice from

the Bankruptcy Court that the Account was subject to bankruptcy. Exhibit 12 at ¶ 17.

       27.     CMLP followed all its regular policies and procedures as it processed the

Account. Exhibit 2 at 40:1-12; Exhibit 12 at ¶ 14.

       28.     On the day the Account was received, CMLP sent the Account information to LCI

and requested a bankruptcy scrub. Exhibit 6; Exhibit 12 at ¶ 18.

       29.     LCI did not return any information noting the Account was subject to bankruptcy.

Exhibit 2 at 38:4-12; Exhibit 12 at ¶ 19.




                                                4
         30.   At no time after CMLP initially sent the Account to LCI for a bankruptcy scrub

did LCI notify CMLP that the Account was subject to bankruptcy. Exhibit 2 at 38:13-39:5;

Exhibit 12 at ¶ 19.

         31.   On July 1, 2020, CMLP sent Plaintiff a letter notifying her that it held the

Account and informing her of her rights to validate and dispute the subject debt. Exhibit 5 (“the

Letter”); Exhibit 2 at 42:22-43:12; Exhibit 12 at ¶¶ 20-21.

         32.   CMLP sent the Letter after LCI returned a negative bankruptcy scrub indicating it

had not identified a bankruptcy that applied to the account. Exhibit 2 at 32:7-17; Exhibit 12 at ¶¶

18-21.

         33.   On July 21, 2020, Plaintiff filed suit in this Court seeking damages under the

FDCPA and claiming CMLP attempted to collect on an account that was subject to bankruptcy.

Exhibit 11; Exhibit 12 at ¶ 22.

         34.   At no time prior to the filing of this lawsuit did Plaintiff attempt to dispute the

debt or otherwise inform CMLP of the bankruptcy. Exhibit 6; Exhibit 1 at 35:25-36:10; Exhibit

12 at ¶ 23.

         35.   At the time it sent the Letter, CMLP was not aware that the Account was subject

to bankruptcy. Exhibit 2 at 37:17-21; Exhibit 5; Exhibit 12 at ¶ 21.

         36.   Upon learning of the bankruptcy, CMLP immediately flagged and closed the

account and ceased all collection activities. Exhibit 6; Exhibit 12 at ¶ 24.

                                  Plaintiff’s Reaction to the Letter

         37.   Plaintiff claims to have suffered injury in the form of “anxiety and emotional

distress.” Complaint at ¶ 19.




                                                  5
       38.     Plaintiff’s description of her emotional distress merely mention “anxiety” and

“stress.” Exhibit 1 at 21-23; 32:18-22.

       39.     When she received the letter, Plaintiff was aware that the debt it described had

already been discharged in her bankruptcy proceeding, and thus knew she would not be required

to pay that debt. Exhibit 1 at 33:13-24; 35:25-36:3.

       40.     Plaintiff began seeing a mental health professional to treat postpartum depression

in approximately Fall of 2019. Exhibit 1 at 45:22-47:3.

       41.     Plaintiff began seeing a mental health professional again in approximately May of

2020. Exhibit 1 at 44:3-25.

       42.     Plaintiff began seeing this mental health professional prior to CMLP sending the

Letter. Exhibit 1 at 45:1-4.

       43.     Plaintiff started seeing this mental health professional to treat anxiety, which was

partially related to her bankruptcy proceedings. Exhibit 1 at 34:17-35:2.

       44.     Plaintiff’s anxiety is related to her bankruptcy proceedings as a whole, and is not

related to her receiving CMLP’s letter. Exhibit 1 at 35:3-12.

       45.     Plaintiff has not discussed CMLP’s letter with her mental health professional.

Exhibit 1 at 35:13-15.

       46.     Plaintiff has not discussed CMLP’s letter with anyone other than her husband, her

attorney, and the parties to this lawsuit. Exhibit 1 at 35:16-24.

       47.     Plaintiff anticipates that her husband’s testimony would mention his knowledge of

the debt, the fact that the debt was discharged, the fact that there was a collection letter, and the

fact that Plaintiff was deposed. Exhibit 1 at 34:5-8.




                                                   6
       48.     Upon receiving CMLP’s letter, the only action Plaintiff took was to give the letter

to her attorneys. Exhibit 1 at 35:25-36:10.

       49.     The attorneys to whom Plaintiff gave the letter were already engaged in

representing her concerning multiple other ongoing matters. Exhibit 1 at 50:9-16; 51:12-17.


Dated: May 7, 2021                            Respectfully Submitted,

                                              MALONE FROST MARTIN PLLC
                                              Attorneys for Defendant

                                              /s/ PATRICK A. WATTS
                                              PATRICK A. WATTS, IL Bar #6302112
                                              150 S. Wacker Dr., Ste. 2400
                                              Chicago, IL 60606
                                              P: (312) 741-0990
                                              F: (888) 632-6937
                                              pwatts@mamlaw.com




                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on May 7, 2021, the foregoing was filed
electronically with the Clerk of the Court and served by operation of the Court's electronic filing
system to the following counsel of record:

Mohammed O. Badwan
Joseph S. Davidson
Victor T. Metroff
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
mbadwan@sulaimanlaw.com
jdavidson@sulaimanlaw.com
vmetroff@sulaimanlaw.com

                                                            /s/ PATRICK A. WATTS




                                                7
